OFFICE    OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                                        AUSTIN




          _.                  1

-e Hon. cko. EL 8hagpm.U
   Ooaptrollrr of Publlo Aoooiuta
  Austin, ~ToxaS
  Dow 8irr



                horn your roqueat
  1944, and     the   do o umc ntaloo
  iollowlng     faote   on nhloh t
                                                     llra. mua xoeblor,
                                                       toes 968 shares of
                                                       ion t&b. hold by.
                                                       ror l p ee06 0t
                                                      arm of t&-trust,
                                             (a) 'to'wti    suoh atook
                                            ~lnolubing tlm x4618; mort-
                                           oht of tha propwty      or
                                           :traaster~thr    stool. Rona
                                        ti roorui~~ on thr atook          ,
                                                     r~p.dl by the
                                                     named in the in-
                                                      ltook,~the trua-
                              lllvor tha prooeoaa.oi'tba     ,aale to tha
                               rooa5rdaadi with tbolr oimqrihip. Yukon
                            rust, thq atook shall bo dqlfverrd to,tha
  arvrral done            air toga1 rrpnrrntatfvra      or t0atam8atary
  legatara.
             The tru0t 4*0u r0oitaa th a l ta0parate owiri00t08
  (of atook) have this aaj ken iaaur4 to sale (brwtlai~rlra)
  la ths amu,mtS riemd, a@d d0livrrsl...    , to aaid Trgateea t0
  be held by thorn for the said banatioiarlea   in tha amnor sub-
  jeot to tha‘rorermtlonr,   reatrlotlona   and 1lmltatIooa horein-
  a+r    montion~d.’
                                           ._
                The trust dewl further rsoltra~   53 i8 IfitsndeQ
    by thie.iaatrwaent    and the issuanoo of la ldabaok osrtlfl-
    oat68 to &~a an outr ht gift ef Said atoak to Siwh of
    Mid Deraona~ but in ?Y ew of the faot that the &onaea to
                                                  aoattw36, an5
                                                 San AAtoAio --

.   aentionad-ieatod            In the said Truatwa~                                tha
    lald #took           in trwt   to thb #a&l* trUatO88, ulth           the powrrs
    noted       above.      ( ismpha4ilaours)

              You ad&r   tha% 88 t&e kinw oi hu deaf&, 011;
    April 26, 19b3, l&a. Koohlu ownad 1202 ahnrea of atmok la
    tho San Antoaio Breulng Aaaoolatloa~
                    You ask rhethw         or not this     branstar     lr *a &fr
    to             ia o tltQbr bhe death at
            o ftso t
         take                                  l do no r a nd inolud-
    ablo aa a part bf the gross rrtcde an4 auY feat to the tax.*
                  The rtifmt     portion 0r 0~ inhd~itan063 tax
    statute     (Art, $t 7, v.A.0.8,) la as rolla*
                  ‘All jmparty   WithiA the jPri6didtiOA  Si thla State,
            real ar puaonal,    aoqmrato or lnoorpmata,    a& any
            interest   theraln. . . uhioh shall sass absolutalr or ia




                    The oowta       of   this   State   have aonel#baBly held
    that the lnherltamoo            tax la a tu lapmad         upon the rl$hb to
    reoatte or WOOei#b $0 the pO88epr&~                   o r lnjamnb      Of th
    prOpUt   iAVOlVd.  8taOe v. Fross, 123 %x4                        68, 72 3, wr 2a1
    5931 It&ma V. Sheppard, lb?‘S. We (2&j 997                        bmor mtwrd I .
              The right to rmsive  tar luooeed to tha poasoesloa
    6r caJc+psat of property 18 tqrabla ehaa aaob pssrrr~doa Of
    anJopent la rae&vad unilar a tmatrr     m&r or latsoded to
    taka rffeot aiter tha daath of the donor.   The orpurt in Bethaa
    I, Sheppard, aupra, as144
                                -




Hon.        000. El, !3happerd, pagr 3


                  “It la not a puaatlon of what%tha baneflalal
          interoet is oreated, but the tax is la&wed open thr
          right to reoolvr in poSaaasloa or onjopent ettor
          the death of gmntar or aettlor. In oonae Umoo, a
              ntor   or lettlor say ueate  aa lrrovooab s o tnrst
          !r
           urlnq his litatFMe
          of poaaeaalah or ooJo
          attor ~ran$orta dSSth,
          ~orei~ ,la rubjeat to
            at or after  his bath,
            ~poaaraalon* or tmJoym
            4~th o f g r a n%oorr l4t
            trust ratato, auoh tmm
                    The oourta of et&or. stat& hwe ~rm-al       ‘@old
tranafora           lh 6ruaO whirala the umotor    or SrtYor % a naoriml
a llfa           inooa, to be taxablr tier    a ltatuto taxing tranatrra
~adr or inteadod to take wwb    ia po*aaaalon or                       opnent,
at or aitsr the death of the donor er aottlor.   61
                                                  9, J. 1663,
23~0, Z&(4) end Saaoa oitm¶. 49 &+ Li 8. 8741 67 A. L. R.
12501 100 A. L. R. 12461 l2l A. L:R. s.’
             It $8 filao generally hel& tha3 it the inoom of the
trust  property is pyahlo %a tho b+noiioiarp until thq death
of’ the gr*nbsr   or aottkor,   ab rhloh tifuS t&w raPaind#r of tha
obrpua 1s              to pass to tho bettriisiuy,     tM tight   oi luo o o a a lo n
themto           la,     as to the remxindu,      taxab&o 48 being mm30 or,
intend& to take otisdO ia poaamalos w mJoymnt rttar Thor
death of the danof or Sbttl8rr In re       ‘8 saCate 220 Ia. 825,
263 Nb tf. 501; P00pie vm i&Oor4alok,327Ti 1. 5k7 iJIS~N. a, 6611
In ro !t?e:lanQu~a Sat&o, 12) )r, JTI 2% 52, &95~k 805.
                    la re KfLUaadorfa
Koahlsr           trust,


retaimxl          abaolutsly SO pcnSz
Sontral,          and noitrhsr ha nor hi* 088StS              IWQiVb   MY-
b;;flte           Sroa tho tmut$ar       At pa86 807 of 195 Aa, th6 OfWE
        “‘Ph. tr85rssr OS the rofMlnde* (arter the ALSO Of
the iionor) does OS oourm oome ulthin the lit6r61 word6
or the ~tstute.       Suoh r6&16iAdoriAteZ'66t 06A 6Om6iAt
JtOBS088iOAand 6nj0 Ul6Atby the r6PJ6fAd6~lMAonly at,
Wd AO$ Mbi%, the i 6l'iZi$AatiOAOf th6 prior 11f6 08t6t6
at the a6ath of tho daaor (ar, i@ eonswhat aor. obvious
ia l ame rhus Mm 1lSr tulaab 6~4 thi rwdn4eraw1            are
diii6r6tlb    ~@dM).      But OA the other haod, both iAt6r6etr
Ue iI!lEOdiah~ ad OOlpplOt6lY8PWlriWr6d          l8 4~6 @Adthe
a8160 &xi0 by olr* and the 8am lkutromeat o r lofrof DramS6r.
la S88MO8                  ad   in ptaOtiM&       &f6Ot,    th. d4UIOrby   that   inatru-
mm r edo
       a 5dlsr o o twb                  4r trara6fot 4r the
                                       t64    l   ri~gle   gist
rho16 lt@ $ e,h iS of# intereat     b the property1 and
OOA8ehily if his       OP i38tP3AOAt had ,OOAt6'cb ruoh
whole orteto, 6xprarsoP a6 a AlWe 6~tie    &a&      of
6g’t”L                 La the tiW0 pa&r,          the tSkn8ibr~wwld not bo
                 l    . . l


        (1
             l       . .


       *. . 8.a $NSMt~       *ff@tit~    tHWbf6r by & dOnOr iAt4X'
ViwM,     of a 6bpiratsly   and speaiiieally  6%pr6sr& MfdAd6r
in86l-O6$,   U&Or0+Wh &6d&dU fAtW66t i6
QOltaenOl at a uipi et pr ai06P the death of
ta.x+tbIe under our'6ta$uts) ootwlthrta.mlin(g t&it by the
vu* l6    m lot or. iitatruamk   OS tnnri6x   th6 donor rlmul-
taiwou8lp tran8froe all tihsr       intereotain th6 a6w property
and thereby eampl@tely an4 prrsentlp divestk himerlf ar
all i&OX088 Qlrpoaaibility of interest iA th6 property
a6 a *~l.e,    . . .*
        “.           . l


      "ThO tert of tamblllty  is AOt Oh6 tims of tho 0016.
 lot6 biV.rrOting OtthO trUUtWWt8 intU.St     8r 6WA6r6htp)
Pt ir t&o th# Qt the tiap~.rte woeeasioa b tha traAa-
Sue*.   ?&or0 them 16 a trclAAi= ot a 6p66 E la lat6rrest
iA prop&     aA th0 8~068~sO~ Of thQ trPnriO~0~ d608 AOt
boooms, ani under Oh6                 t6mao       of the   tinaafer   i8 mot Co
beooim, 6OSp16t6 w&l1 6 tirw ab OF titer the d6ath Of
the tmmafsror, that twn6t6r 16 taxAbler       *'Ph. 4lrtiAotlon
* * + rasta on * * * whether bh6 donso is d6p@i+ed Of aA
lnterost or AOlnO kia4 * + * Until  th6 dOAOl"6 death ‘-
IA re XOAO~J~   rupra, 98 N. J. ZQFLI 638, a8 paw 643,
129 A* 393, 395, Cf  ., also, In r6 lImAford,  maprae
             ‘In th6 IaataAb 0666 the trSAsi6ror, in order
        to rmks a oo6i~lots glib oi ths 65tlm property ts his
        Wife, did AOt h6V6 80 SO&NWatS iti lot-4 M OSt6t6 &ring
        his own llts acd a T6n6lndl6r rtter ai8 death.  Obviously




                84 in the fMtrW6nt     Pnd6X’ OOn8~d9rSt~Oit; Wrs.
KO6hl6r       M@b ths &ft Of 6hCtWO iAt6PSS66       b6$%l'StO~yiOr
her MA bWSfi&            hen aiter~ths transfea?, &j&simacd r’sub-
r?ientf4l      +&6r of shares oi etos& iA,ttur BFooring Asso6ia81on -
a0 srlQsms4         By th6~Saat that tit, her death ohs CJWA6d1202
shuesr 8hho~wa8On6 of bbOSl, Oth6S stookhsZdsPu ior who86
‘b6St     illtST68tS*   @A6 d66md it   UfS6 t0 hen6 the VPtiil&&Of
the NrsanSsmd         8ho&   rested ie tha tW'&66S,         Whlcth voting
rights faaluded tb pawerr to ml1 lith uthe  r 8Oook 4s all
OS th6 SssSt6 o$ @ho 80x' l'S8ti44,to &W%&6&S OF SASUEiber the
 ropSrty.of,thS       Sorporajgoon. 11Ilaug a9 i&e. Koehl6r             should
                    flvr puar8 OtCaz bar death, the bwteffolsrier
                $   t0 Do am.8 thaA bbbe iAt%Oloo Of Ohs bPU6t ?4p6rty.
                tibe dwth    or tb     doaor,   md Lie lapse    of i Pfd
rears     lfkr.heP. death, to v&M lithe    beAsifei8ri68 my 00~0
trol,     any rig&t of psesession or aajoya~t   OS the prinolpal
or  oatpus OS $ho trim        68tSt8~     b th6 oortrt Sal& in Beth66 vlr
Shejv;ur(L,8QYT4, SE                     "x& t8 DdfS4t   thab the d&t
OS ~88888f0U   4&a 'e                    fnWm, 18 AOt QOSS~SSiOA Or
~Joynw~t   OS $hS                       QQFQW of k&e tt6St~6statS whloh
produe       tlto lr.imB.~
                                                           a Orsasisr      *ma46
                                                             amsat      after
the ddafh of Us grantor Sz A4mrIg                            eat to the tax.
           We arO rebirnhg           herswith   t&6 file   whioh ao6oap6sied
your opfsif4B regllssI.




                                                                                   .r